Powell, J.,
dissenting. I do not agree with my associates in the conclusion reached in this case.
The facts which in law constitute an acceptance of the goods are not in dispute, but are substantially agreed upon. There are but two parties to this action. Cahill was the agent of Preston, and whatever he did in the matter must be charged to *124Preston as his transaction. The goods were shipped to him by Preston’s order and were in his possession for a number of days, probably a month, before any communication was sent notifying the defendant that the goods were not as ordered. In the meantime the money for the goods had been paid by plaintiff to the defendant. Afterwards either Cahill or Preston used the goods, or at least a substantial part of them, and Preston received his money from Cahill. It does not matter to the granite company who used the goods, as the title thereto had passed, by acceptance and payment, to Preston. It thereby became an executed contract, subject only to an action for damages for latent defects. These acts on the part of Preston constitute in law an acceptance.
As said above, there is no dispute as to these facts, and the goods having been accepted and paid for, with full opportunity for examination and inspection by Preston or his duly authorized agent, these acts constituted as I think a complete sale and a compliance, on the part of the granite company, with all the terms and conditions of the contract.
There was no express warranty pleaded or proved, and I think there was no error on the part of the court in directing a verdict.
This disposition of the case is sustained by the case of The Bowman Lumber Co. v. Anderson et al., 70 Ohio St., 16.
In my opinion this judgment should have been affirmed.